Citation Nr: 1751274	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome.

2. Entitlement to an initial compensable evaluation for left knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board remanded the appeal for further development in December 2015.  The appeal has now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2015 Board remand included instructions for assisting the Veteran in obtaining complete private medical records since April 2014, to include any x-rays of the knees from approximately May/June 2014.  In August 2016, the Veteran was sent a letter requesting him to provide information necessary to obtain those records.  In October 2016, after a subsequent letter was sent, the AOJ called the Veteran to request that he complete the form required to obtain the records.  The Veteran indicated that he would be seeing his doctor the next day, however no information or records have been provided.  Thus, the AOJ has complied with the Board's remand directives with regard to obtaining these records, and additional development is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  

Regrettably, new examinations are required to comply with recent developments in the law pertaining to the Veteran's bilateral knee disabilities.  The United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There are no current examinations which meet the Correia requirements.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2. Schedule the Veteran for VA examinations to address the current severity of his bilateral knee disabilities.  In addition to the necessary findings, the VA examinations must include:

(a) Range of motion testing for the bilateral knees in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;
	
(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

3. After completing the actions detailed above, readjudicate the issues remaining on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

